 ELM HILL MEATSElm Hill Meatsof Owensboro, Inc. and Local No. 227,AmalgamatedMeatCutters and Butcher Workmenof North America, AFL-CIO. Case 25-CA-5201August 7, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND PENELLOOn April 17, 1973, Administrative Law Judge Hen-ry L. Jalette issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and General Counsel filed limitedcross-exceptions and a brief in support of the Admin-istrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings,' and conclusions of the Administra-tive Law Judge and to adopt his recommended Order,as modified herein.2The General Counsel has excepted to the Adminis-trative Law Judge's apparently inadvertent failure toconclude from the credited testimony that Respon-dent also violated Section 8(a)(1) of the Act byPullin's threatening employees with a reduction inwages if they persisted in their union activities, and hisconcomitant failure to recommend a remedy for suchviolation.We find merit in the General Counsel's ex-ception.'The Administrative Law Judge credited Sharp'stestimony that, on September 21, 1972, SupervisorPullin told her, among other things, that Respondent"would . . . reclassify the jobs so that employeesmaking $2.40 per hour would make $2.00 per hour"because the plant was "to small for a Union." Basedupon the foregoing, we conclude that Respondent un-lawfully threatened Sharp in violation of Section8(a)(1) of the Act. Accordingly, we shall modify theOrder recommended by the Administrative LawJudge to reflect that finding.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent Elm Hill285Meats of Owensboro, Inc., Owensboro, Kentucky, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified.1.Add the following new paragraph 1(d) to therecommended Order, and reletter the existing para-graphs 1(d) through 10) as 1(e) through 1(k), re-spectively:"(d)Threatening employees with a reduction inwages if they select a union to represent them."2.Substitute the following paragraph for para-graph 2(d) of the recommended Order:"Mail to each of the employees who were on thepayroll of Respondent Elm Hill Meats of Owensboro,Inc., at the time it discontinued its operations on orabout June 27, 1973, a copy of the attached noticemarked "Appendix." Copies of said notice, on formsprovided by the Regional Director for Region 25,shall, after being signed by the Respondent's repre-sentative, be mailed, postage prepaid, on or after Sep-tember 21, 1973, to said employees directed to theirlast known addresses."3.Substitute the attached notice for that recom-mended by the Administrative Law Judge.The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C A 3, 1951) We have carefully examined the recordand find no basis for reversing his findingsIn agreeing with the Administrative Law Judge that Respondent violatedSec 8(a)(1) by Plant Manager Lane's instructions to Supervisor Baltz to keepthe union activities of its employees under surveillance, we find it unneces-sary to decide whether such an instruction violates the Act without anyshowing of employee knowledge The evidence establishes that employeeDeno overheard this instruction In our view, that is enough to establish theviolation found based on this incident2While Chairman Miller agrees that a bargaining order is appropriateherein, he would, for the reasons stated in his separate concurrence inUnitedPacking Company of Iowa, Inc,187 NLRB 878, predicate this remedy solelyupon the extensive 8(a)(1) and (3) violations found hereinGeneral Counsel also excepted to the Administrative Law Judge's appar-ently inadvertent omission from his proposed notice of a provision corres-ponding to the broad cease-and-desist provision contained in hisrecommended Order We herein modify the notice to conform to the Admin-istrative Law Judge's recommended OrderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial in which both sides had the opportuni-ty to present their evidence, the National Labor Rela-tions Board has found that we violated the law when205 NLRB No. 41 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe discharged Shirley Sharp, Shirley Sapp, NancyDickens, and Rita Richards because of their activitieson behalf of the Union and because they were respon-sible for the sign about the foreman posted on thebulletin board on September 26, 1972. The Board hasordered us to post this notice.WE WILL NOT discharge employees because theyengage in concerted activities protected by Sec-tion 7 of the Act, or because of their activities onbehalf, or in support, of Local No. 227, Amalga-mated Meatcutters and Butcher Workmen ofNorth America, AFL-CIO, or any other labororganization.WE WILL offer to reinstate Shirley Sharp, Shir-ley Sapp, Nancy Dickens, and Rita Richards totheir former jobs or, if thosejobs no longer exist,to substantially equivalent jobs, and WE WILLmake them whole by paying them the wageswhich they lost because we discharged them un-lawfully.WE WILL NOT question employees about theirunion activities or sympathies.WE WILL NOT threaten employees with dis-charge because of their activities or support ofLocal No. 227, or because they engage in protect-ed concerted activity.WE WILL NOT threaten to close the plant, orreduce your wages, if you select Local No. 227,or any other labor organization, to represent you.WE WILL NOT tell employees that a union repre-sentative has informed us of their support of theUnion when this is not true.WE WILL NOT keep your union meetings undersurveillance, nor create the impression that weare keeping your meetings under surveillance.WE WILL NOT instruct supervisors to keep yourunion activities under surveillance.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed to them by Section7 of the National LaborRelationsAct, as amend-ed.WE WILL bargain collectively, upon request,with Local No. 227, Amalgamated Meatcuttersand Butcher Workmen of North America, AFL-CIO, as the exclusive representative of all ouremployees in an appropriate unit with respect torates of pay, wages, hours of employment, andother terms and conditions of employment, and,if an understanding is reached, embody such un-derstanding in a signed agreement. The bargain-ing unit is:All production and maintenance employees,including truckdrivers, employed at our Ow-ensboro,Kentucky facility, excluding allsalesmen, office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.You are free to become and remain members ofLocal No. 227, Amalgamated Meatcutters and Butch-erWorkmen of North America, AFL-CIO, or anyother labor organization.ELM HILL MEATS OF OW-ENSBORO, INC(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 614 ISTA Center, 150 West MarketStreet, Indianapolis, Indiana 46204, Telephone 317-633-8921.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: This caseinvolvesallegationsthat the above-captioned Employer en-gaged in acts of interference, restraint, and coercion of em-ployees in violation of Section 8(a)(1) of the Act, that itdischarged four employees because of their union and/orprotected activities in violation of Section 8(a)(1) and (3) ofthe Act, and that it violated Section 8(a)(5) and (1) of theAct byrefusing to recognize and bargain with the above-captioned Union, the Charging Party herein, which hadbeen designated by a majority of its employees in an appro-priate unit as their representative for purposes of collectivebargaining.The refusal-to-recognize-and-bargain allega-tion is predicated on the proposition that Respondent en-gaged in Section 8(a)(1) and (3) conduct in order to destroythe Union's majority status and to evade its obligation torecognize and bargain with the Union, that Respondenttherebymade a fair election of representatives impossible,and that an appropriate remedy for its unfair labor practiceconduct would be a bargaining order. The complaint issuedon November 6, 1972,' pursuant to an original charge filedon October 4 and an amended charge filed on October 31.On January 16, 17, and 18, 1973, a hearing was held inOwensboro, Kentucky.Upon the entire record, including my observation of thewitnesses,and after due consideration of the briefs filed by1Unless otherwise indicated,all dates are in 1972 ELM HILL MEATSGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTITHE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionRespondent operates a facility in Owensboro, Kentucky,employing at the times relevant herein about 25 employeesengaged in the production of meat and related products.2 Inthe late spring of 1972, some of its employees became inter-ested in representationby a union and authorization cardswere circulated on behalf of the Union. This activity abatedfor a brief period but revived in early September. By Sep-tember 21, a majority of the employees had signed authori-zation cards and on that date the Union demandedrecognition. On September 25, the Union filed a petition inCase 25-RC-5150. That same day Respondentsent a letterto the Union rejecting its demand for recognition. On Sep-tember 26, four employees were terminated. These termina-tions and the conduct of supervisors between September 21and October 18 form the basis of the complaint herein.Becauseof theissuanceof the complaint, the RC petitionwas dismissedon November 8.B.TheAlleged Interference,Restraint,and Coercion1.The conduct of Ted PullinEmployee Sally Sharp testified credibly that on Thursdaymorning, September 21, she and Foreman Ted Pullin, anadmitted supervisor, arrived at work at the same time. Sharphad been active on behalf of the Union and hadsigned anauthorization card and she asked Pullin if he had heardanything about the Union. He replied that he had 2 weeksearlier,but the matter had blown over. He told her not toget involved with it. As they reached the plant entrance, hetold her he wanted to talk to her later.Sometimein the morning after this conversation withSharp, Pullin pulled three employees off their jobs singly totalk to them about the union activity at the plant. Accordingto Bobby Yates, Pullin told him the union man had calledhim the night before and he knew that Yates was pushingthe Union. He told Yates if he had signed a union card hehad better get out of it right now before he lost his job. Hesaid the plant was too small to have aunion, that it had beentried before without success and it would not succeed again.He said if the plant went union it would be closed.According to Larry Smith, Pullin asked him if he hadheard about the Union. When Smith said yes, Pullin askedhim why he had not informed Pullin. Smith didnot answer,Pullin asked him if he had signed a union card and Smithdid notanswer.Pullin told him he knew he had signed acard and that he was one of the pushers of the Union. Pullinasked him what he thought about the Union and Smith said2Commerce is not in issue The complaint alleges, the answer admits, andIfind, that Respondent meets the Board's direct inflow standard for theassertion of jurisdiction287itdid not matter what he thought, it was what the otheremployees wanted that mattered. As they were walkingback to the plant (the conversation had taken place in thetruck lot), Pullin remarked that four employeeswere goingto leave there Friday.Roger Sallee, the third man pulled off the job by Pullin,testified that Pullin asked him how come he hadsigned aunion card since he was making more money than the otheremployees were making. Pullin told Sallee that Baltz wouldclose the plant if it went union. RobertBaltzis president ofRespondent.Pullin admitted the foregoing interrogations, but deniedthe threats. I do not credit him. Of all the witnesses toappear before me in this proceeding, Pullin was the one whoimpressed me the least favorably. It was not only his demea-nor, but also the fact that where his testimony conflictedwith that of General Counsel'switnesseshis explanation ofhis behavior was to my mind simply unbelievable. In thisparticular matter, he stated that he interrogated the employ-ees in question"for my own benefit." He never did explainwhat he meant by that and why he deemed it proper toignore his duties and to call three employees away fromtheirs just to interrogate them. Accordingly, as the interro-gations were accompanied by threats of discharge and plantclosure which were themselves coercivestatementsviolativeof Section 8(a)(1) of the Act, I find that the interrogation ofYates, Smith, and Sallee was coercive and violative of Sec-tion 8(a)(1) of the Act.Ialsofind violative of Section 8(a)(1) Pullin's statementto Yates that the union man had called him and he knewthat Yates was pushing the Union. As will appear below,Pullin made a similar remark to employee Katherine Creek-mur,3 which I also find unlawful. Pullin testified that onWednesday evening he had receiveda call from a maninforming him that there was union activity at the plant. Hetestified the caller did not identifyhimself.He did not testifythat the man said he was a union man. He was therefore notjustifiedin tellingYates and Creekmur that a union manhad called and that he knew Yates was pushing the Union(inCreekmur's case,he said the man told him who hadsigned union cards). Such remarks could onlycause em-ployees to distrust the union representatives and create adivision between them because of the fear that such a disclo-surewould endanger their jobs, a well-founded fear in lightof Pullin's threats.Sometimeduring that Thursday morning, Pullin spoke toLarry Smith again and to Terry Deno as they were working.He said that when this was all over the cards which theemployees had signed would be turned into the office andthose who had signed them would be fired. In yet anotherconversation, in which the Union was brought up (by whomis not shown in the record) Pullin told Smith, Deno, and twoother employees that if the Union was votedin all Baltzwould have to do is close the plant for 30 days then reopenitwith new employees. These remarks of Pullin constitutedunlawful threats of discharge.In addition to the foregoing, according to the creditedtestimony of Deno, Pullin spoke to him alone and asked himif he knew anything about the Union. Deno replied that he3Creekmur's name is incorrectly spelled in the record as Creekmun. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad heard talk. Pullin said he knew Creekmur was the leaderbecause he hadjust finished talking to her and she had toldhim she was. Pullin asked Deno if he knew who had signedcards and Deno said no. Pullin told him that the cardswould be turned in to the office and everyone who hadsigned one would be fired. This conversation was also viola-tive of Section 8(a)(1) of the Act because of the interroga-tion and the threat of discharge.Creekmur, who was the leading union advocate, verifiedthat she had told Pullin that she was a union supporterAccording to her, this came about because Pullin spoke toher that morning and told her that the union man had calledhim the night before and had told him who had signedunion cards. Creekmur told him the union man did not dothat because the Union did not work that way. Pullin askedher if she was admitting she was for the Union and Creek-mur told him yes and that now that he knew he could gether fired. Pullin said he would not do that, but she could beframed.' I have already found,supra,that Pullin's referenceto the union man was violative of Section 8(a)(1) of the Act,and I find that the conversation was additionally unlawfulbecause of the interrogation involved and the implied threatof discharge in the remark "she could be framed."Creekmur testified credibly that later that day she hadanother conversation with Pullin in which she asked him tostillbe friends.He agreed and in the conversation thatfollowed he asked her why the employees wanted a union.Creekmur told him the employees wanted better workingconditions. Pullin replied, "it would never go," that theywould close the plant, reopen it, reclassify the people, andpay them lower wages. As Creekmur turned and walkedaway from Pullin, he said he would talk against the Unionto anyone he wanted to and if they did not like it they couldkiss his butt. I find that Pullin's remarks to Creekmur wereunlawful because of the interrogation contained therein andthe threat of plant closure.Creekmur testified that Pullin's conduct disturbed theemployees and they decided to call Union RepresentativeCharles Reinhart and to hold a meeting that night. Thepackaging room in which the women employees workedcompleted its work at noon. Before leaving work, word wasspread around that a meeting would be held that night atShirley Sharp's house.Sharp testified credibly that, as she was leaving the plant,she met Pullin who wanted to talk to her, but she told himshe and Creekmur were going to lunch at the Eastway.Pullin said he didn't want to go if Creekmur was going tobe there. Sharp, Creekmur and several other employees metat the Eastway and they were joined by Pullin. After lunch,Sharp returned to the plant and met and talked with Pullin.He told her he did not know how deeply she was involvedwith the Union but that she had better get out now," ..because when they find out, there won't be anythingI can do about it, and I don't want to see you go."He said the plant was too small for a union and that Baltzwould close the doors or use the facility for storage, orreclassify the jobs so that employees making $2.40 per hourwould make $2.00 per hour. As the conversation was con-4 Creekmur was corroborated by Shirley Sharp who overheard part of theconversationcluding, Pullin asked Sharp why she had not invited him tothemeeting set for that evening. Sharp asked him "whatmeeting" and Pullin told her he knew she was going to havea meeting and probably a party afterwards. Sharp rejoinedthat she was going to have a makeup party and he couldcome to that if he wished.I find that Pullin's remarks to Sharp were unlawful be-cause of the threats of discharge and plant closure. Pullin'sremarks about the meeting to be held at Sharp's house wereunlawful because they created the impression of surveil-lance of the union activities of the employees. As to Pullin'spresence at the Eastway at lunchtime, it constituted surveil-lance of the union activities of the employees. It was not hiscustom to eat there and certainly not his custom to join theemployees.His presence at the restaurant is accountableonly to the fact that the employees were meeting there andit could only tend to inhibit the employees from discussingtheir organizational activities and thus interfere with theirexercise of Section7 rights.Later that day, Pullin asked employees Smith and Denoif they were going to the meeting that night. Smith said hedidn't know and Pullin told him he should because there'dbe free drinks. I find that these remarks of Pullin wereunlawful because of the interrogation involved and becausethey created the impression of surveillance of the employ-ees' union activities.As planned, the employees had a meeting at Sharp'shouse Thursday night. Union Representative Reinhart testi-fied credibly that when he arrived at Sharp's house to attendthe meeting he sat in his car for a few minutes by the sideof the house and while he was there he observed a car passby traveling very slowly. As the car drove slowly by, Rein-hart observed the driver looking towards the window ofSharp's house. The car came to a stop sign and turned leftthus passing the front of Sharp's house, and Reinhart ob-served the driver looking towards Sharp's front picture win-dow. Reinhart did not know the driver of the car, but heentered the house and learned from Sharp, who had alsoseen the car go by, that Pullin was the driver. Shortly there-afterKatherine Creekmur arrived and the three observedPullin's car go by the house a second time. As before, thedriver was looking towards Sharp's house.I find that Pullin's conduct described above constitutedsurveillance of the employees' union activities in violationof Section 8(a)(1) of the Act. Pullin gave two explanationsfor his presence at Sharp's house that evening: he was invit-ed by Sharp, and he had to pass by her house to do someshopping with his wife. I credit neither. His testimony aboutan invitation was clearly a distortion of Sharp's remark tohim described above that she was having a makeup partyand he could come to that if he wished. Moreover, Pullinnever explained why Sharp would have invited him to herhome (he also claimed he was invited to the Eastwayearlierthat day). It is not unknown for employees to invite a super-visor to union meetings when they are not certain of hissupervisory status or when they want to solicit his supportof their organizational activity. There was no uncertainty inthis case about Pullin's supervisory status, which is admittedby Respondent. It would seem, therefore, that if Pullin hadbeen invited by Sharp it could only have been because theemployees wanted to enlist his support. However, there is ELM HILL MEATSnot the slightest indication that the employees wanted to dothis.Employee Sallee testified credibly that the day followingthe meeting Pullin came up to him and told him he had beenby Shard's house the night before and he knew who hadattende the meeting, naming Creekmur, Deno, Smith anda few others. Later, Pullin handed Sallee his paycheck as heusually did and told Sallee "Look at it. It might be the lastone you get." Such conduct was violative of the Act. Theremark about the check was an implied threat of dischargewhich clearly related to the organizational campaign andSallee's involvement in it, a matter about which he had beenreminded by Pullin earlier in the day when Pullin told himof his surveillance of the union meeting the night before.Pullin's notification to Sallee of his surveillance of the unionmeetingwas itself unlawful conduct because of its tendencyto restrain and coerce employees from continuing to engagein union activities.2.The conduct of Dick MarkerAt thetimesmaterial herein, Dick Markerwas sales man-ager and an admitted supervisor. On September 22, afterdistributing handbills at the plant, Union RepresentativesReinhartand Pierce went to the Eastway Cafe where theysaw Creekmur, Sharp, and other employees. They did notjoin them,but sat at the counter where they were ap-proached by Creekmur, who told them that employee BillMcElwaine was with them and wantedto signan authoriza-tion card, but not at the Eastway because some supervisorswere there. They arranged to meet at the River View whereMcElwaine signed a card and the employees had a generaldiscussionof union matters. As some of those present wereleaving,they observed the arrival of Dick Marker. Someemployees and the union representatives left. As they did so,they observed Marker enter the restaurant and join Mc-Elwaine, and two or three other employees who had not yetleft.The complaintallegesthat Marker's presence at the RiverView constituted an act of surveillance. Marker, who is nolonger employed by Respondent and who now lives in Cali-fornia, did not testify. Delmar Lane, plant manager at thetime of the events herein, testified that on September 22McElwaine was at work in an intoxicated condition, andthat, after McElwaine left work, Marker came to him want-ing to leave the plant to go to McElwaine's assistance. Lanerefused to permit him to do so on company time and toldMarker he could do so on his own time. Lane did not knowwhat transpired at the River View, but his testimony wasoffered as the probable explanation for Marker's presencethere.Despite the fact that I do not credit Lane on mostissuespresented herein, I credit his testimony on this point.General Counsel did not offer any evidence to refute Lane.True, employee Deno testified that about lunchtime thatday Marker had asked him if he was going to the River Viewwith all therestof the employees. Marker said they werehaving a meeting and he thought he might go there. Thistestimony supportsGeneralCounsel's allegation thatMarker's visit had a purpose of surveillance, but I deem itinsufficientto overcome Lane's testimony and to satisfyGeneral Counsel's burden of proof. When Marker went to289the River View, he apparently spoke to McElwaine andother employees. None of these were called to testify aboutMarker's behavior at the restaurant. General Counsel wascontent to show only that Marker was there. In light ofLane's testimony, I deem General Counsel's evidence insuf-ficient. I do find, however, that Marker's interrogation ofDeno about going to the restaurant was unlawful, not onlyas interrogation, but also because Marker conveyed theimpression that Respondent was keeping undersurveillancethe union activities of it employees.Employee Yates testified credibly that on October 16 hewent to Marker's office to get a match. Creekmurwas sittingon what Yates called a porch outside the office and Markerremarked that Yates ought to go out andsee hisgirl, thatshe had said she belonged to the Union. Yates told Markerhe didn't belong to the Union and Creekmur was not hisgirlfriend.Marker told him that if he was in the Union hehad better get out of it or he would lose his job. He said thatif the Union came in Baltz would close the plant.The complaint alleges that these remarks of Markerconstituted interrogation and threats. The threatsare clearand I find them violative of Section 8(a)(1) of the Act. Theinterrogation is not quite so clear. Although Marker's re-marks were not phrased as a question, they clearly wouldtend to call for a response and they did provoke one. Yatesdenied belonging to the Union. I find the remarks to haveconstituted interrogation and to have been violative of Sec-tion 8(a)(1) of the Act.3.The conduct of Alfred TignorAlfred Tignor is a foreman and admitted supervisor. OnOctober 16, a union meeting was scheduled at ShirleySharp's house. Terry Deno testified that after themeeting(the record does not indicate when) Tignor asked him if hehad attended the meeting. Deno had not and replied no.Tignor denied asking Deno about attending a union meet-ing, but I credit Deno. By interrogating Deno about hisattendance at the meeting, Tignor not only engaged in un-lawful interrogation, but also revealed his awareness of theunion meeting and thereby created the impression that themeeting had been kept under surveillance, thereby furtherviolating Section 8(a)(1) of the Act.Roger Sallee testified that sometime after a meeting atSharp's house Tignor told him he had gone by there and hadseen two union cars there. Tignor admitted to a conversa-tion withSalleeabout a car at Sharp's house, but deniedreferring to a union car or even knowing what kind of carsthe union representatives had. I do not credit Tignor. Hisremark aboutseeingtwo union cars could have been madewithout his having any idea what kind of cars the unionrepresentatives drove. I find the remark was made either tolearn from Sallee whether he had been present at the meet-ing or to create the impression of surveillance. In eitherevent, the remark was violative of Section 8(a)(1) of the Act.4.The conductof Robert BaltzOn October 16, Robert Baltz gave a speech tothe assem-bled employees lasting about 15 minutes. The testimony ofthe severalwitnesseswho testified about the speech is gener- 290DECISIONSOF NATIONALLABOR RELATIONS BOARDally in agreement that Baltz introduced himself, describedhow he acquired the Owensboro plant, and pointed out thatthe plant was losing $1,000 a day. He referred to a profit-sharing system in operation at two other plants which heowned at which employees had recently divided profits. Hetold the employees that they could also participate in suchprofit sharing were it not for the fact that the plant waslosing so much money. There is general agreement thatBaltz referred to the organizational activity going on at theplant, including testimony by General Counsel's witnessesthat Baltz told the employees he was not threatening them.It is also undisputed that Baltz mentioned plant closure, butthe manner of his doing so is a matter of dispute. Accordingto Baltz,he told the employees that it was possible to makea profit out of the Owensboro plant, but that if the plant didnot start making a profit he would have no choice other thanto close the plant. He deniedtellingthe employees he wouldclose the plant if the Union was selected to represent theemployees. Baltz is generally corroborated by other witness-es of Respondent.According to Creekmur, in describing how he happenedto acquire the Owensboro plant Baltz told them that he hadnot really wanted the plant when he bought it, that he hadhis hand in other things, and that he could close the plantdown. He mentioned that the people from Louisville (anobvious reference to the union representatives) couldn'tpromise them anything if he didn't agree. At thesame time,he reminded them the plant was open.According to Larry Smith, in referring to the Union Baltzsaid he presumed there would be an election providing theplant was still open.According to Yates, Baltz told them that although theplant was losing too much money he would like to keep itopen because he thought it would make money. He referredto his Lexington plant and said that if the Union came inat Owensboro he would close the plant and send the equip-ment to Lexington. He said he didn't really want to close theplant.He had faith. He hoped the employees would usetheir heads the right way if there was an election.The complaintallegesthat Baltz threatened to close theOwensboro plant if the Union came in. Respondent con-tends that the record does not support thisallegation notonly because of Baltz' testimony denying the utterance ofany such threats, and the corroboration of Respondent'sother witnesses, but also because of General Counsel's threewitnesseswith any recollection of the speech, only one,Yates, attributed any unlawful statementto Baltz.As Yatesis not corroborated, it is contended a finding of a violationisnot warranted. I do not agree.A finding that Baltz threatened the employees with plantclosure does not depend on a finding that the threat wasmadein haecverba.It is the tenor of Baltz'entirespeech thatmust be evaluated. In making such an evaluation, it is im-portant to note that Baltz was speaking to the employeesonly because of the organizational campaign and the thenpending representation case. It is also noteworthy that theOwensboro plant had been operated by Respondent 5 to 6years and it had always lost money. Yet, although it appearsthat Baltz may have spoken to the employees on other occa-sions,the October 16 speech was the first in which he re-closure. In a setting such as this, employees cannot havefailed ". . . to pick up intended implications of the [Re-spondent] that might be more readily dismissed by a moredisinterested ear."N.L.R.B. v. Gissel Packing Co., Inc.,395U.S. 575, 617 (1969). The implication was so clear for em-ployee Yates that he believed that Baltz said if the Unioncame in hewouldclose the plant down. I am not persuadedthat Baltz stated his intentions so baldly or boldly, and Icredit his testimony that he did not expressly say he wouldclose the plant if the Union came in. Yates' testimony repre-sented his interpretation of Baltz' remarks, an interpretationfully justified by Baltz' juxtaposition of the two ideas of aunion election and losses and plant closure. Certain phrasesfrom the speech as described by Creekmur and Smith bringforth the intended meaning of Baltz' remarks. Thus, thepicture is drawn of an employer who had reluctantly pur-chased a plant and endured losses, but who did not have tocontinue doing so because "he had his hands in otherthings." There was the reminder that the plant was openwhereas the union representatives couldn't promise any-thing. There was the reference to the probability of a repre-sentation election "providing if the plant was still open atthe time." There was the expression of hope that employeeswould use their heads the right way if there was an election.Employees hearing such remarks would indeed be dull ifthey failed to connect the possibility of plant closure withthe selection of the Union as their bargaining representa-tive. In my judgment, Baltz clearly implied that the plantwould close if the Union came in and Respondent therebyviolated Section 8(a)(1) of the Act.According to Creekmur, at the start of his speech Baltzsaid he knew the employees were having secret meetings.Baltz did not expressly deny making a reference to employ-ee meetings and the reference is consistent with his admis-sion that he told the employees that he was aware of theorganizational activity at the plant. Such a remark createsthe impression among employees that their union activitieshave been kept under surveillance, as they in fact had been,and such a remark has a tendency to coerce employees inthe exercise of their Section 7 rights and is violative ofSection 8(a)(1) of the Act.5.The conduct of Delmar LaneCreekmur testified that on the morning of September 26she overheard Foreman Pullin tell employee Yates that hehad better get out of the Union and not get involved withit and that he was going to kick his butt. Creekmur reportedthis incident to Shirley Sharp and it was decided to makeup a sign. Creekmur, Shirley Sharp, Shirley Sapp, Rita Rich-ards, and Nancy Dickens congregated in the restroom andSharp wrote out a sign with help in the wording from theother girls. The sign said,Has Teddy ever lied to you, bullied you, threatened youwith your job, or kicked your butt, these are the thingswe are united against,Yourfellow workersminded them of the plant's losses and the possibility of plantThis sign was posted on a bulletin board outside the ELM HILL MEATSpackaging room.5A few minutes after the employees hadreturned to work,Lane came into the packaging room hold-ing the sign up and wanting to know who had posted it.Nobody answered him. Lane said he thought that theycared about their jobs more than that; that they weren'tauthorized to put any notices on the board;and that hecould call Baltz and have the doors locked on that plant. Heasked again who was responsible for the sign,but nobodyanswered him. Lane asked Foreman Penman if he knew andPenman said no. Lane said that he could have the handwrit-ing analyzed and when he did those responsible would befired.He then left the room.The complaint alleges that the foregoing conduct of Lanewas violative of Section 8(a)(1) of the Act because of theinterrogation about the sign and the threats of plant closureand discharge.Except as to the question of the date onwhich the incident occurred,the essential facts concerningthe incident are undisputed.As those facts reveal that Lanethreatened to have the plant closed and threatened the dis-charge of the employees responsible for posting the sign, afinding of a violation of Section 8(a)(1) of the Act is war-ranted if the conduct of the employees in posting the signconstituted protected activity.Respondent does not con-tend that the activity was unprotected and it is clear that itwas not.The subject matter of the sign was ForemanPullin's conduct toward the employees with regard to theirunion activities and their job tenure. The legend on the signwas not abusive or offensive.The fact that it was posted onthe bulletin board without permission did not remove theactivity from the protection of the Act because the recordcontains uncontradicted testimony that the bulletin boardwas used by employees for a variety of personal notices.Under the foregoing circumstances, I find that the postingof the sign constituted concerted protected activity and thatRespondent violated Section 8(a)(1) of the Act by Lane'sthreats to the employees because of such activity.I also findthat Lane's interrogation of the employees to discover whowas responsible for the sign was violative of Section 8(a)(1)of the Act because it was not for a lawful purpose and wasaccompanied by threats of reprisal.In addition to the foregoing,the complaint alleges that onOctober 18 Lane engaged in 8(a)(1) conduct by directingsupervisors to keep the union activities of the employeesunder surveillance.This allegation is based on evidence thaton October 18 the union representatives were at the plantat or on the parking lot. Terry Deno had been on a deliveryand when he returned he went to the office to check hisreceipts or invoices.He testified that while there he over-heard Lane say something about the union men out there.Lane told the individual to whom he was speaking (Denodid not know who it was)to go out and see whose carReinhart went up to and who Reinhart knew. From thetestimony adduced by Respondent, it was established thatLane was speaking to Supervisor Doug Baltz. Lane andBaltz admitted a conversation about the presence of theunion representatives at the plant,but both testified thatLane's instructions to Baltz were to approach the unionrepresentatives who were on the parking lot and to tell them5A second sign with identical language was placed in a file cabinet to beposted later It was never posted291to get offcompany property.Before Baltz executed theinstruction,the men left.I credit Deno's testimony aboutLane's instructions.In doing so,Inote that the record isreplete with instances of surveillance and the instructionsattributedto Lane wouldbe in keeping with the earlierinstances of surveillance.Respondent contends that evenshould I credit Deno all that will have been established isa direction to a supervisor to engage in surveillance whichwas not executed and that in this circumstance a finding ofa violation is not warranted.Such a position was sustainedinGeneral Engineering,Inc. andHarvey Aluminum(Incorpo-rated),131 NLRB 648. However,CannonElectric Company,151 NLRB 1465,raised seriousdoubts aboutthe viability ofGeneral Engineeringand it was expresslyoverruled inElder-Beerman StoresCorp.,173 NLRB566, footnote 4. But, asfootnote4 thereindicates,while overrulingGeneral Engi-neering,the Boardstill did not state preciselywhat the rulewas in situations involving instructions to supervisors toengage in surveillance.Thus, whenthe Board speaks ofemployees being "aware of instructions,"does that includeawareness from overhearing the issuance of the instruc-tions?And must employeeawareness be conjoined withexecution or a discharge for refusal to execute?In my judg-ment,the rationale ofCannonElectric Company,supra,at1468, 1469,is soundand an employerhas no legitimate rightto instruct his supervisors to engage in surveillance. Suchconduct is violative of Section 8(a)(1) of theAct without anyshowing of employeeknowledgeor compliancewith theinstructions. If employee knowledgeisdeemed essential toa finding of a violation, I wouldfind a violation because ofthe affirmative showing ofemployeeknowledge arising outof Deno's overhearing the conversation,plus the fact thatthe instructions occurredin the contextof other instancesof either surveillance or statements to employees creatingthe impression of surveillance.Accordingly,I find that Re-spondentviolatedSection8(a)(1) of the Act byLane's in-structions to Baltz.C. The Alleged Discriminatory DischargesAbout 2 p.m. on September26, the employeeswere re-leased fromwork except for Sharp, Sapp,Richards, andDickens who weretold by ForemanPenman to go to Lane'soffice.In Lane's office,Lane told them that work hadslacked downand that they werebeing terminated andwould not be recalled.No one said anythingexcept askedif that wasit and Lanesaidyes and that they could pick uptheir checkson Friday. The womenleft and have not beenrecalled.The complaintallegesthat thesefour employees weredischarged because oftheirunion activities and/or becauseof their activitiesin preparing and postingthe sign referredto and discussedabove.Respondent denies these allega-tions and contendsthat the employeeswere permanentlylaid off,hence terminated,because oflack of work.Preliminaryto a discussion of Respondent's principalcontention,I shall dispose of its contention that GeneralCounsel adduced no evidencethatRespondent knew eitherof the union activitiesof Sapp, Dickens, andRichards, orof their participation,with Sharp,in the preparation andposting of the sign.As Respondent correctlystates, in order 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor a discharge to be discriminatory, there must be knowl-edge on the part of the employer of the employee's unionactivities and the burden of proof is upon General Counsel.Respondent adverts to theunion meetingat Sharp's houseand her conversation with Pullin and admits, in effect,knowledge of Sharp'sunionactivities.As neither Sapp,Dickens, nor Richards were interrogated or personally in-volved in conversations with any supervisor, Respondentcontends a finding of company knowledge of their unionactivities is not warranted.It is settled law that proof of knowledge of union activitymay be established by circumstantialas well asby directevidence.6 There is substantial circumstantial evidence inthis case to warrant a finding that Respondent knew of boththe union activities of all the alleged discriminatees andtheir activities with respect to thesign.They had all signedunionauthorization cards and had been active in varyingdegrees on behalf of the Union.? Cards had been distributedand signaturessolicited at the plant. As indicated above, ameeting ofemployees at Sharp's house on September 21 waskept undersurveillance,as was a meeting of employees atthe Eastway restaurant on September 21.On September 22,the employees left the Eastway restaurant because supervi-sorswere present In addition, there is Pullin's interrogationof employees and his own admission that on September 21Yates told him at the Eastway who some of the employeeswere who had signed cards. In my judgment, these circum-stances,in conjunction with the fact that Respondent'splant employed only about 25 employees, supportan infer-enceof company knowledge of the union activities of all theterminated employees.As to Respondent's knowledge of the identity of the indi-viduals who prepared and posted the sign, there is the factthat the activity occurred in a small plant. There is the factthat thesign's language suggested that it was related to theorganizational campaign of which Respondent was aware,including who were the employees involved as I foundabove. Added to that are Lane's own remarks when interro-gatingthe employees about the sign wherein he indicated anintention of discovering who was responsible for the sign.Added to this is testimony of Terry Deno, which I credit,that on the day the terminations occurred he heard of themand asked Pullin who had been fired. Pullin told him fourgirls.Pullin said they had hung a board or something on thebulletin board about the Union and him and that Lane wasmad over it. As this testimonyassignsthe posting of the signon the bulletin board as the reason for discharge, it followsthat Lane must have known of the identity of the partici-pants in the posting of the sign. I so find.The mere fact that the employees who were terminatedwere union adherents and had engaged in concerted pro-tected activities, and that Respondent knew this, gave themno shield against discharge. Employees may be dismissedfor any reason, or no reason, as long as union activity is not6Wiese Plow Welding Co, Inc,123 NLRB 616,Piezo Manufacturing Corp,125 NLRB686, enfd 290F 2d 455 (C A 2, 1961),N L R B v Tru-Lice MetalProductsCompany,324 F 2d 614 (C A 6, 1963),certdenied377 U S 906(1964)iDickens was the least active of the four employees She signed a card onSeptember7 and she participatedin the preparation of the sign and itsposting, although it appears her participation may have been inadvertentthe basis for the discharge, and the burden of proving animproper motive for the discharges is upon the GeneralCounsel.Lawson Milk Company v. N L.R.B.,317 F.2d 756,760 (C.A. 6, 1963). "Furthermore, an employer's generalhostility to unions, without more, does not supply an unlaw-fulmotive as to a specific discharge."N.L.R.B. v. SouthRambler Co,324 F.2d 447, 449 (C.A. 8, 1963). However,"Actual motive, a state of mind, being the question, it isseldom that direct evidence will be available that is not alsoself-serving."ShattuckDennMiningCorporationv.N. L. R. B.,362 F.2d 466, 470 (C.A. 9, 1966). "Determiningthe actual motive behind the dismissal of an employee is ofcourse often an extremely difficult task, dependent princi-pally upon circumstantial evidence and informedestimatesconcerning the springs of human conduct."N. L.R B. v. Ho-tel Conquistador, Inc, d/b/a Hotel Tropicana,398 F.2d 430,435 (C.A. 9, 1968). In determining motive, "antiunion biasand demonstrated unlawful hostility were proper and highlysignificantfactors for Board evaluation)......N L.R.B v.Durant Sportswear, Inc.,358 F.2d 729, 730 (C.A. 5, 1966),and "Even if there might be a justifiable reason for thedischarge of an employee, if the real motive for the firingis discrimination against him because of his union activitiesor affiliation, there is a violation of the Act . . . . The truereason for the discharge is the controlling and ultimatefact."N. L. R. B v. Challenge-Cook Brothers of Ohio, Inc., 374F.2d 147, 152 (C.A. 6, 1967).It iswith the foregoing principles in mind that I haveapproached the question of Respondent's motive in perma-nently laying off four employees on September 26. I haveconcluded that Respondent's real reason for terminating thefour employees in question on September 26 was their unionactivities, coupled with their activities with regard to theposting of the sign. My reasons for this decisionare mani-fold. There is no gainsaying the fact that in the fiscal yearending June 30, 1972, according to an auditor's report, Re-spondent had a loss of $263,119.26, and an additional lossof $68,089.44 for the first quarter of the 1973 fiscal yearending September 30, 1972. But it is difficult to understandwhat these losses had to do with the decision to lay off fouremployees on September 26. Obviously, the first quarterreport for 1973 had nothing to do with the decision becauseit had not been prepared by September 26. More important,however, is the fact that the Owensboro plant had alwayslostmoney. According to the auditor's report, the Owens-boro plant showed losses of $531,086.74 since its acquisi-tion.Yet, Respondent had never before terminated fouremployees at one time for lack of work. Respondent stipu-lated that between January 1, 1968, and September 26, 1972,only two employees had been laid off, one in September1971 and the other on April 7, 1972. Thus, in terminatingfour employees for lack of work, Respondent was deviatingfrom its past practiceAs I understand Respondent's position, the explanationfor this change is that Lane was a new plant manager whohad been brought to Owensboro for the express purpose ofresolving Respondent's chronic problem of financiallosses.In keeping with his new assignment, Lane testified that hefirst recommended closing the plant. When Baltz rejectedthis recommendation, Lane allegedly undertook to improveconditions by various actions. He testified he discontinued ELM HILL MEATSsalespromotions inWisconsin and terminated twosalesmen, that he reduced supervisory and clerical staff, thatpart-time employees were eliminated, and that employeeswho quit were not replaced. His testimony as to when theseactions were taken, however, was very imprecise, althoughit is obvious that personnel records could have shown pre-cisely when these personnel changes occurred, whether be-fore or after September 26, whether before or after theUnion's demand for recognition. Since Respondent stipu-lated that only two employees had been laid off beforeSeptember 26, I conclude that insofar as unit employeeswere concerned the personnel actions described by Laneoccurred after September 26. I note also that, except forLane's action in discontinuing certain sales promotions, allthe personnel actions described were attributable to causesother than action on Lane's part. Thus, Paul Penman leftbecause he was replaced by Lane, and this led to the discon-tinuance of the services of his wife and daughter, who hadonly worked part time on Saturdays. His son, ForemanPenman, also left, but only after September 26. The reduc-tion of a clerical employee occurred about 1 month beforeSeptember 26, was attributable to the fact that bookkeepingwas transferred to Nashville, and was unrelated to the lackof work in the plant. All other personnel actions were em-ployee quits.In short, when one analyzes the record, the terminationof four plant employees on September 26 is the only affir-mative personnel action which Lane took to reduce costs.On the other hand, on August 25 and 28, 1972, Respondenthad hired two employees, Charles Warner and Joseph Ed-ward Payne. About this same time, Lane spoke to the em-ployees and told them that conditions seemed to be gettingbetter and that he hoped it would still get better. Suchremarks and the hiring of two new employees is conduct atodds with the Respondent's emphasis on its financial lossesas the reason for the terminations on September 26.Other circumstances may have compelled a reevaluationof Respondent's operations. According to Lane, there wassuch a circumstance. On Monday September 21, the pack-aging department employees had worked only 3-1/2 hoursbecause of lack of work. In light of that, he allegedly madehis mind up that something had to be done to take care ofsome of the conditions in this plant. Accordingly, he testi-fied he called Robert Baltz in the morning of September 26and repeated a recommendation that he claimed he hadbeen making since becoming plant manager on August 21,namely, that the plant be closed. Apparently Baltz rejectedthe recommendation again (although Lane did not express-ly say so), and Lane then said that if Baltz insisted oncarrying that load (i.e., a money-losing plant) he had tomake some changes. He had to reduce overhead "person-nelwise, costwise, telephonewise, and so forth." Baltz au-thorized him to do what he thought necessary. Allegedlybecause there was no business in the packaging department,he selected that department for laying off four employees,the number which he concluded was in excess of thedepartment's needs.In my judgment, this explanation does not deserve cre-dence. According to Lane's own testimony,salesand ton-nage had been down 2 weeks preceding the terminations onSeptember 26. If one examines the hours of work of the293packaging department of employees in the week prior toSeptember 26, one finds that the packaging departmentemployees had worked 5, 3-1/2, and 5 hours on Wednesday,Thursday, and Friday, September 20, 21, and 22, respective-ly. (This is shown by Nancy Dickens' timecard and shetestified without contradiction that the other employees inpackaging worked the same number of hours.) Despite suchindicators of a lack of work in the week or two precedingthe terminations, Lane did nothing. His failure to act untilafter the Union had demanded recognition and after theemployees had demonstrated by their sign their support ofcollective action supports the inference that thereal reasonfor the terminations was not a lack of work, but the employ-ees' unionand protected activities. In my judgment, thetiming of these permanent layoffs, which removed from theplant four union adherents, including Sharp, one of themost prominent, is "persuasive evidence as to motivation."N.L.R.B. v. Sutherland Lumber Co., Inc.452 F.2d 67, 69,(C.A. 7, 1971).Insofar as the timing factor relates to the posting of thesign,Respondent disputes that the timingis asI have de-scribed it. According to Respondent'switnesses, the sign inquestion was posted on Friday, September 22, and not onSeptember 26. Respondent contends that itswitnesses aredeserving of credence on this issue because the posting ofthe sign on September 22 accords more logically with theother incidents described herein than does a finding that theposting occurred on September 26, and because GeneralCounsel's own witnesses contradicted one another on anincident directly related to the posting of the signs. Thus,according to Creekmur, the immediate reason for the prepa-ration of the sign was a threat by Pullin to kick Yates, whichshe overheard Pullin make on September 26. Respondentargues that Creekmur's testimony should not be creditedbecause Yates himself testified that the threat was made tohim on Thursday. I am not persuaded, however, that Yates'testimony was sufficiently explicit about the date of thethreat to warrant my not crediting Creekmur. The recordindicates that the threat related only indirectly to Yates'union activities and followed an incident wherein Pullinsuggested there was an improper relationship between Yatesand two of the female union adherents, that Yates told themof Pullin's remark, they were upset by the report and berat-ed Pullin, and Pullin then threatened Yates. As is readilyseen,several conversations preceded the one in which thethreat was made and, busy as Pullin was on September 21,I find it difficult to believe that the conversations occurredin such a quick sequence on the same day. I find Creekmur'stestimony more persuasive. Moreover, Lane's testimony onthe point is contradictory and confused. Although the post-ing of the sign had clearly upset him, he could not recallwhether the incident occurred before or after another un-usualoccurrence that same day involving the appearance ofthe union representatives at the parking lot. On direct exam-ination, he testified that he spoke to Creekmur and Pullinabout ill feelings between them after he discoveredthe sign,but on cross-examination he testified that he spoke to heron Thursday before the sign was posted. He also testifiedthat he spoke to her in the afternoon and Creekmur did notwork after noon on either Thursday or Friday. She did onTuesday and this is the day she testified thatshe was called 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the office.In short,Creekmur's testimony conforms bet-ter with established facts than does Lane's.These observa-tions also apply to my rejection of Doug Baltz'testimonyand that of Pullin on this same point.In the final analysis, a finding of a violation does notdepend on a finding that the sign was posted on September26. The timing of the discharge would be no less persuasiveof unlawful motivation if the employees had posted the signon September 22.An additional reason for concluding that the decision toterminate four employees for lack of work,rather than tocontinue the practice of working the whole departmentshort days is the evidence that the lack of work was not quiteas severe as Lane testified.The record indicates that afterSeptember 26, in order to complete the work in the packag-ing department,employees were regularly shifted fromother departments to perform the work previously per-formed by the terminated employees.In addition,JosephEdward Payne,the least senior employee in the plant, whohad been hired on August 28, worked regularly in the pack-aging department after September 26, performing work pre-viously performed by the terminated female employees.Before the layoff,Payne was a helper and brought stock intothe department.Arguably, he was retained instead of asenior female employee because he could handle stock whilea female could not, although Respondent offered no evi-dence to support such a finding.In any event, if Respondentcould shift employees from other departments to do thework of the terminated employees,Respondent could haveshifted a male employee to do Payne'swork and it couldhave retained Sharp,the most senior employee terminated,and, next to Creekmur,the most prominent union adherent.Respondent asserts that a finding of a violation would beat odds with the evidence that Katherine Creekmur, themost active union adherent and a participant in the postingof the sign,was not terminated.I have considered this cir-cumstance in analyzing the record and have concluded thatit is insufficient to override the circumstances referred toabove which establish a discriminatory motive." ...themere fact that all union members or supporters are notdischarged does not disprove the fact that an employee'sdischarge is based upon an unlawful discrimatory motive."N. L. R. B.v.Challenge-Cook Bros.,supra.Moreover, hadCreekmur been terminated,itwould have been impossiblefor Respondent to assert,as it did, that the terminationswere based on seniority because Creekmur was one of themore senior employees.Respondent also adverts to the fact that on September 26it terminated five employees,notjust the four alleged discn-minatees.The fifth employee terminated was Charles War-ner who had been employed on August 25. Respondentcontends that the termination of Warner,who also signeda union card and who was named as a discriminatee in thecharge filed herein,but not alleged as such in the complaint,undercuts the General Counsel's contention that the fourfemale employees were discriminatorily discharged.I do notagree.As Respondent notes in its brief,General Counsel,for reasons unexplained, does not contend that Warner'slayoff was discriminatory.One could conjecture about Gen-eral Counsel's reasons for not including Warner in the com-plaint as an alleged discriminatee,but such conjecturewould prove nothing.General Counsel's failure to allegethatWarner was also discriminatorily discharged no moredisproves that the four alleged discriminatees were unlaw-fully discharged than does the fact that Respondent did notdischarge Creekmur.There is yet another point which Respondent did notsatisfactorily explain,and that is the reason why the fiveemployees were permanently laid off.By permanently lay-ing them off, Respondent could prevent their voting in theevent an election was held on the pending petition; but ifthe layoff had been temporary and the employees had areasonable expectancy of recall they could vote in an elec-tion.In light of Lane's own optimistic statement to theemployees only a week or so before the terminations thatconditions were getting better, plus his testimony that hewas moved to act by the short workday on Monday, onewould have expected that employees would have been told,at least initially,that the layoff was temporary.Of course,as Respondent points out,none of the five employees werereplaced and other employees who later quit Respondent'semployment were also not replaced.But Lane could nothave known this on September 26. In any event, I haveconsidered this circumstance,but I find that its significancehas been diluted by the evidence that sometime after thetermination of September 26 Respondent acquired its balo-ney and wieners from a sister company at Lexington, Ken-tucky, instead of processing these products at Owensboroand, according to Baltz, it continued to do so at least untilabout a week before the hearing.Obviously,had Respon-dent not obtained these finished products from Lexington,there would have been more work for employees at Owens-boro.According to Baltz, the transportation of finished prod-ucts from Lexington to Owensboro was the result of anarrangement he entered into with the plant manager whoreplaced Lane and was part of a plan to improve conditionsat both the Lexington and Owensboro plants. Baltz was nota credible witness and I do not credit his explanation for thistransfer of work from Owensboro to Lexington. Baltz ownsor controls several other companies which are also engagedin the meat packing business and which are not too distantfrom Owensboro.By virtue of this common ownership orcontrol, it is within his power to direct work to or from oneplant and thus effect the conditions at other plants. I amconvinced,and I find,that the transfer of the work of proc-essing baloney and wieners was for the purpose of keepingthe work force reduced at the Owensboro plant.In summary, under all the circumstances,includingRespondent'sclearlydemonstrated animus against theUnion, its threats of plant closure if its employees selectedthe Union to represent them,the fact that the terminationsoccurred in midweek, only 3 days after the Union's demandfor recognition and hours after the employees had engagedin protected concerted activity,the fact that Respondenthad been suffenng financial losses for several years andhad never previously terminated employees for lack ofwork,the fact that it had been the practice to send employ-ees home early for lack of work instead of laying off em-ployees, the fact that one junior employee(Payne ) wasretained and assigned to do the work performed by theemployees who were terminated and that other employees ELM HILL MEATSwere regularly shifted from their regular jobs to performtheir work, and the fact that the layoffs were made perma-nent thus depriving the terminated employees of the rightto vote in any election thereafter held, I find that the realreason for the termination of the four alleged discriminateeswas their union and protected activities.D. The Alleged Refusal To BargainIt is undisputed that on September 21 the Union request-ed recognition and bargaining and that Respondent reject-ed the request on September 25. The complaint alleges, andthe answer admits, that an appropriate unit consists of allproduction and maintenance employees at the Owensboroplant, including truckdrivers, but excluding salesmen andthe normal exclusions. In its answer, Respondent deniedthat the Union had been designated by a majority of itsemployees as their representative for purposes of collectivebargaining, but the evidence indicates otherwise.The parties stipulated that the appropriate unit consistedof 25 employees on the date of the demand for recognition.'Of that number, 18 signed cards which expressly and unam-biguously authorize the Union to represent them and bar-gaincollectivelywithRespondent on their behalf.Respondent has not challenged the validity of these authori-zations which I find constituted valid designations of theUnion as bargaining representative by a majority ofRespondent's employees in an appropriate unit.Respondent correctly states that even though the Unionmight have been validly designated by a majority of itsemployees its refusal to recognize and bargain with it, with-out more, is insufficient basis for finding a violation ofSection 8(a)(5) of the Act. However, as Respondent recog-nizes, in such a circumstance, it may be found to haveviolated Section 8(a)(5) and a bargaining order may issueagainst it if it appears that the Employer has engaged inunfair labor practices sufficiently serious or pervasive thatthe posibility of erasing the effects of past practices andinsuring a fair election by the use of traditional remedies,though present, is slight and employee sentiment once ex-pressed through cards would, on balance, be better protect-ed by a bargaining order?Respondent contends that any unfair labor practices ofwhich it may have been guilty are not so pervasive or seriousas to require a bargaining order. However, Respondent'scontention in this connection is predicated on its other con-tentions that it has not engaged in nearly all of the unfairlabor practices alleged.While, it concedes Pullin's interro-gation, it characterizes such conduct as an unfair laborpractice of minimal consequence in view of Pullin's minorsupervisory status. Moreover, Respondent points to the fact8General Counsel contended that one additional individual should beadded to that number, but he failed to establish that she was an employeeat thetime ofthe demand The individual in question was Jo Ann Hall, wholeftRespondent's employ in June because of her pregnant condition Sheimplied that she was granted maternity leave, but the record is insufficientto support such a finding After leaving, she discontinued insurance carriedthrough Respondent She had requested but had not been returned to workat the time of the hearing Accordingly, I have not included her in the unit,nor have I counted her card9N L R B v Gissel Packing Co, Inc,395 U S 575 (1969).295that his conduct occurred on one day only, Thursday, Sep-tember 21, that Pullin was directed by Lane to cease anddesist from such conduct, and that the Union, mindful ofPullin's conduct, demonstrated its belief that such conductwould not preclude a free election by filing a petition.It is unnecessary to discuss each of the foregoing pointsurged by Respondent. Suffice it to say that Pullin's conductwas not mere interrogation; it was accompanied by threatsof plant closure.10In any event, Respondent's unfair labor practices werenot limited to Pullin. On the contrary, on October 16, thepresident of the Company himself threatened all the em-ployees with plant closure if they selected the Union torepresent them. If employees had been inclined to discountPullin's threats because of his minor supervisory position,Baltz' speech would have disabused them. Baltz' threat ofplant closure cannot be eradicated from the minds of theemployees merely by informing them he will not threatenthem again. Were the employees to be advised of a sched-uled election, I do not know how they could forget Baltz'threats and his observation on October 16 that an electionwould be held if the plant was still open. While Baltz' threatwas sufficient without more to prevent the holding of a fairelection, Respondent's unfair labor practices were not limit-ed to violations of Section 8(a)(1) of the Act. I have foundthat four employees were unlawfully discharged on Septem-ber 26. The discharge of employees because of their unionactivities has consistently been viewed by the Board as aserious unfair labor practice, the effects of which are noteasily dissipated. I reject Respondent's contention that afair election may be held among Respondent's employees.In my judgment, Respondent's unfair labor practices are"so coercive that, even in the absence of a Section 8(a)(5)violation, a bargaining order would have been necessary torepair the unlawful effects of those [unfair labor practic-es."]11IITHE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section I,above, occurring in connection with its operations de-scribed therein, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (3), and (5) ofthe Act, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.As I have found that Respondent discharged ShirleySharp, Shirley Sapp, Nancy Dickens, and Rita Richardsbecause of their union and protected activities, I shall rec-10Whatever instructions were given to Pullin to cease and desist were notcommmunicated to the employeesN L R B v. Ace Comb Co and Ace Bowl-ingiCo, Division of Amerace Corp,342 F 2d 841 (C.A 8, 1965).1N L R B v Gissel Packing Co Inc, supraat 615. ELM HILL MEATSwere regularly shifted from their regular jobs to performtheir work, and the fact that the layoffs were made perma-nent thus depriving the terminated employees of the rightto vote in any election thereafter held, I find that the realreason for the termination of the four alleged discriminateeswas their union and protected activities.D. The Alleged Refusal To BargainIt is undisputed that on September 21 the Union request-ed recognition and bargaining and that Respondent reject-ed the request on September 25. The complaint alleges, andthe answer admits, that an appropriate unit consists of allproduction and maintenance employees at the Owensboroplant, including truckdrivers, but excluding salesmen andthe normal exclusions. In its answer, Respondent deniedthat the Union had been designated by a majority of itsemployees as their representative for purposes of collectivebargaining, but the evidence indicates otherwise.The parties stipulated that the appropriate unit consistedof 25 employees on the date of the demand for recognition.8Of that number, 18 signed cards which expressly and unam-biguously authorize the Union to represent them and bar-gaincollectivelywithRespondent on their behalf.Respondent has not challenged the validity of these authori-zations which I find constituted valid designations of theUnion as bargaining representative by a majority ofRespondent's employees in an appropriate unit.Respondent correctly states that even though the Unionmight have been validly designated by a majority of itsemployees its refusal to recognize and bargain with it, with-out more, is insufficient basis for finding a violation ofSection 8(a)(5) of the Act. However, as Respondent recog-nizes,in such a circumstance, it may be found to haveviolated Section 8(a)(5) and a bargaining order may issueagainst it if it appears that the Employer has engaged inunfair labor practices sufficiently serious or pervasive thatthe posibility of erasing the effects of past practices andinsuring a fair election by the use of traditional remedies,though present, is slight and employee sentiment once ex-pressed through cards would, on balance, be better protect-ed by a bargaining order?Respondent contends that any unfair labor practices ofwhich it may have been guilty are not so pervasive or seriousas to require a bargaining order. However, Respondent'scontention in this connection is predicated on its other con-tentions that it has not engaged in nearly all of the unfairlabor practices alleged.While, it concedes Pullin's interro-gation, it characterizes such conduct as an unfair laborpractice of minimal consequence in view of Pullin's minorsupervisory status. Moreover, Respondent points to the fact8General Counsel contended that one additional individual should beadded to that number, but he failed to establish that she was an employeeat the time of the demand. The individual in question was Jo Ann Hall, wholeftRespondent's employ in June because of her pregnant condition Sheimplied that she was granted maternity leave, but the record is insufficientto support such a finding. After leaving, she discontinued insurance carriedthrough Respondent She had requested but had not been returned to workat the time of the hearing Accordingly, I have not included her in the unit,nor haveIcounted her card9N L R B v Gissel Packing Co, Inc,395 U S 575 (1969).295that his conduct occurred on one day only, Thursday, Sep-tember 21, that Pullin was directed by Lane to cease anddesist from such conduct, and that the Union, mindful ofPullin's conduct, demonstrated its belief that such conductwould not preclude a free election by filing a petition.It is unnecessary to discuss each of the foregoing pointsurged by Respondent. Suffice it to say that Pullin's conductwas not mere interrogation; it was accompanied by threatsof plant closure.10In any event, Respondent's unfair labor practices werenot limited to Pullin. On the contrary, on October 16, thepresident of the Company himself threatened all the em-ployees with plant closure if they selected the Union torepresent them. If employees had been inclined to discountPullin's threats because of his minor supervisory position,Baltz'speech would have disabused them. Baltz' threat ofplant closure cannot be eradicated from the minds of theemployees merely by informing them he will not threatenthem again.Were the employees to be advised of a sched-uled election, I do not know how they could forget Baltz'threats and his observation on October 16 thatan electionwould be held if the plantwas stillopen. WhileBaltz' threatwas sufficient without more to prevent the holding of a fairelection, Respondent's unfair labor practices were not limit-ed to violations of Section 8(a)(1) of the Act. I have foundthat four employees were unlawfully discharged on Septem-ber 26. The discharge of employees because of their unionactivities has consistently been viewed by the Board as aseriousunfair labor practice, the effects of which are noteasily dissipated. I reject Respondent's contention that afair election may be held among Respondent's employees.In my judgment, Respondent's unfair labor practices are"so coercive that,evenin the absence of a Section8(a)(5)violation, a bargaining order would have been necessary torepair the unlawful effects of those [unfair labor practic-es."] 11IITHE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section I,above, occurring in connection with its operations de-scribed therein, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (3), and (5) ofthe Act, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.As I have found that Respondent discharged ShirleySharp, Shirley Sapp, Nancy Dickens, and Rita Richardsbecause of their union and protected activities, I shall rec-10Whatever instructions were given to Pullin to cease and desist were notcommmumcated to the employeesN L R B v Ace Comb Co and Ace Bowl-ing Co, Division of Amerace Corp,342 F 2d 841 (C A 8, 1965).1N L R B. v. Gissel Packing Co Inc, supraat 615 ELM HILL MEATSfectuate the policies of the Act:(a)Upon request,bargain collectivelywith Local 227,Amalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO,as the exclusive representativesof all the employees in the unit described above, and, if anunderstanding is reached,embody such understanding in asigned agreement.(c)Offer Shirley Sharp,Shirley Sapp,NancyDickens,and Rita Richards,immediate and full reinstatement totheir formerjobs or, if thosejobs no longer exist,to substan-tially equivalent positions without prejudice to their seniori-ty orother rights or privileges,and make whole for any lossof paytheymay have suffered by reason of the discrimina-tion against them by payment to them of a sum of moneyequal to the amounttheynormally would have earned aswages from the date of their discharge to the date of theirreinstatement in the manner set forth in the section entitled"The Remedy."(c)Preserve and,upon request,make available to theBoard and its agents,for examination and copying,all pay-roll records,social security payment records, timecards, per-sonnel records and reports, and all other records relevant297and necessary to a determination of the amounts of back-pay due under the terms of this recommended Order.(d) Post at its Owensboro, Kentucky, place of business,copies of the attached notice marked "Appendix." 13 Copiesof said notice, on forms provided by the Regional Directorfor Region 25, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately upon re-ceipt thereof, and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(e)Notify the Regional Director for Region 25, in writ-ing,within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "